Citation Nr: 0321978	
Decision Date: 08/22/03    Archive Date: 09/04/03

DOCKET NO.  97-32 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1963, and from January 1964 to August 1965.

This appeal arises from a September 1997 rating action that 
denied service connection for an acquired psychiatric 
disorder, and the RO's March 2000 denial of service 
connection  for PTSD.  

In November 2000, the veteran testified at a Board of 
Veterans Appeals (Board) hearing before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of the 
hearing is of record.

By decision of January 2001, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.	The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include 
patrolling the demilitarized zone during his service in 
Korea in 1961 and 1962, seeing the death of 2 soldiers 
during a training exercise, seeing an American soldier 
lying dead in a Korean street with a slashed neck, being 
personally assaulted in service in Korea, and alleged 
racial discrimination in service.

3.	The veteran did not engage in combat with the enemy in 
service.

4.	None of the veteran's claimed in-service stressful 
experiences have been corroborated by service records or 
other credible, supporting evidence, and he has not 
provided sufficient information for the VA to further 
attempt to independently corroborate them.

5.	A personality disorder was diagnosed in service, and was 
objectively demonstrated on the most recent VA 
psychiatric examination.

6.	An acquired psychiatric disorder, recurrent major 
depression, was first manifested many years post 
service, and the competent and probative medical 
evidence of record indicates that there is no nexus 
between any such disorder and the veteran's military 
service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).

2.	A personality disorder is not a disease within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom (38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, has, to the extent 
possible, been accomplished.

In the September 1997 rating action, September 1997 letters 
from the RO, the October 1997 Statement of the Case (SOC), 
the January 1998 Supplemental SOC (SSOC), the January 1999 
and February 2000 letters from the RO, the March, April and 
May 2000 SSOCs, the January 2001 Board Remand, the May 2001 
and August 2002 letters from the RO, the April and May 2003 
SSOCs, and the July 2003 letter from the RO, the veteran and 
his representative were variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
and the evidence that had been considered in connection with 
his appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, and particularly 
in the August 2002 RO letter, the RO and the Board variously 
and specifically informed the veteran and his representative 
of the VCAA and its requirements; what the evidence had to 
show to establish entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD; what 
information or evidence the VA still needed from the veteran; 
what evidence the VA had retrieved and considered in his 
claim; what evidence he had to furnish; and what he had to do 
to obtain assistance from the VA in connection with his 
appeal.  In addition, the August 2002 RO letters informed the 
veteran and his representative that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the VA 
enough information about such records so that it could 
request them from the person or agency that had them; that 
the VA needed him to furnish the name and address of the 
medical providers, the time frame covered by the records, and 
the condition for which he was treated; that the VA would 
request such records on his behalf if he signed a release 
authorizing it to request them; that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him; where to 
send additional evidence concerning his appeal; and where he 
could request assistance if needed.  Accordingly, the Board 
also finds that the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

Additionally, the Board finds that all necessary development 
has, to the extent possible, been accomplished.  The RO and 
the Board have made comprehensive efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  All available service medical, personnel, and 
administrative records and post-service records of VA and 
private medical treatment and evaluation from 1981 to 2003 
have been obtained by the RO, and all records obtained have 
been associated with the claims file.  In November 2000, the 
veteran testified at a Board hearing before the undersigned 
VLJ at the RO.  The RO's February 1999 letter to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for information to help corroborate the veteran's alleged 
inservice stressful experiences resulted in the receipt of a 
letter from USASCRUR dated in April 2000.  The veteran and 
his representative failed to respond to the RO's May 2001 and 
August 2002 solicitations for more specific information and 
other evidence to help determine and corroborate his alleged 
inservice stressful experiences, and thus substantiate his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Background

The service medical records for the veteran's first period of 
active service are negative for complaints, findings, or 
diagnoses of any psychiatric disorder.  He was 
psychiatrically normal on September 1963 separation 
examination.

The service medical records for the veteran's second period 
of active service disclose that he was hospitalized in April 
1965 after complaints of nervousness, anxiety, depression, 
and ideas about killing people, and feeling that he was going 
to have a nervous breakdown.  He had been becoming 
increasingly upset for approximately 1 year, and felt that he 
had been mistreating his wife and child because of his 
discontent with the people in his unit.  He felt that people 
in his unit were talking about him behind his back and were 
going out of their way to make things miserable for him.  
Mental status examination showed a delusional thought process 
in his feelings of persecution.  There was no evidence of a 
gross thought disorder.  The veteran was discharged from the 
hospital and returned to duty in May 1965 with a diagnosis of 
chronic, moderate paranoid personality manifested by 
hostility, persecutory delusions, and projective defense 
mechanisms which existed prior to service.  A certificate of 
psychiatric evaluation was submitted recommending 
administrative discharge from service because of a character 
and behavior disorder.

In a report of medical history on separation examination of 
July 1965, the veteran complained of frequent or terrifying 
nightmares and depression or excessive worry.  He was 
psychiatrically normal on examination.

During post-service hospitalization at the North Trident 
Regional Hospital in July and August 1981 for 
gastrointestinal problems, the veteran's past medical history 
indicated no serious illness.  A review of systems indicated 
that the veteran admitted to some nervousness and tension, 
mainly from his work.  There were no psychiatric findings or 
diagnoses.

On August 1997 VA psychiatric examination, a 1965 inservice 
diagnosis of paranoid personality was noted, with no 
psychiatric treatment required since 1965.  After current 
examination which showed no paranoia or symptoms of 
depression, the physician felt that the veteran did not 
currently have a psychiatric disorder.

On October 1997 examination by J. McKenzie, M.D., the veteran 
complained of seasonal depression, poor concentration and 
memory, irritability, and nightmares that were not related to 
any particular trauma that he had experienced.  He expressed 
anger at the military because of alleged racial 
discrimination he had experienced during his service.  After 
mental status examination, the impressions were depressive 
disorder versus major depressive disorder; rule-out anxiety 
disorder; and rule-out personality disorder.

February 1998 VA outpatient mental hygiene clinical records 
noted the veteran's complaints of dreams, nightmares, and 
intrusive memories of his military service in Korea.  The 
assessment was rule-out PTSD.  In March, he complained of 
nightmares and rage when recalling the demilitarized zone in 
Korea and his allegedly racist superiors in Kansas.  The 
assessments were rule-out PTSD, rule-out major depressive 
disorder with psychotic features, rule-out psychosis.  In 
September, psychological test results indicated severe 
psychiatric problems including depression, anger, anxiety, 
paranoia, disturbed thinking, and social alienation and 
isolation.  The examiner felt that they supported a diagnosis 
of PTSD and depression, and the assessments were PTSD and 
major depressive disorder.  Subsequent VA outpatient records 
show regular follow-up treatment and evaluation of the 
veteran for several disorders, including in the mental 
hygiene clinic, through 2002.

Of record is a February 2000 decision of the Social Security 
Administration finding the veteran disabled since March 1998 
due to PTSD and emphysema.

On March 2000 VA psychiatric examination, a 1965 inservice 
diagnosis of paranoid personality was noted.  After a review 
of the veteran's military, medical, social, and occupational 
history and current examination, the examiner opined that the 
veteran's original 1965 psychiatric hospitalization might 
have been for PTSD, in that his presentation at that time was 
very consistent with what he currently described.  The 
current examiner speculated that the 1997 VA examiner might 
not have detected PTSD because of the assumption that combat 
stress was not a problem for Korean veterans.  Current test 
results all suggested that the veteran had PTSD, when 
considered with his history of trauma components associated 
with his patrol duty in Korea, compounded by his reported 
fear and isolation within his own unit, based on what he 
perceived as racial discrimination.  The diagnoses were 
chronic, severe PTSD; recurrent, severe major depression; and 
alcohol dependence, in partial remission.

At the November 2000 Board hearing, the veteran testified 
about his inservice psychiatric problems, and contended that 
service connection for an acquired psychiatric disorder, to 
include PTSD, was warranted on the basis of competent medical 
opinion which linked his current psychiatric disorder to 
those inservice problems.  He stated that he heard gunfire 
while patrolling the demilitarized zone in Korea, but was 
never subjected to direct gunfire, and had in fact been 
ordered not to return fire.  He stated that he had heard of 
an incident where 2 American soldiers had been cut and 
killed, which incident was possibly related to drug use, but 
that he did not personally know the men killed.        

On March 2003 VA psychiatric examination, the examiner 
reviewed the veteran's military, psychiatric, medical, 
social, educational, and employment history contained in the 
claims file, as well as the instructions in the Board's 
January 2001 remand.  After current examination, the 
physician concluded that it was possible that the veteran 
suffered from PTSD which had its onset as a result of his 
military experiences.  However, he stated that a case might 
be made that the origin of the veteran's stress was not his 
casual observations of the brutality of war, but rather his 
own extreme indignity at the racial disparity he reportedly 
experienced.  The doctor stated that these were the only 
conclusions possible as a result of the information available 
to him in the claims file.  He commented that psychological 
testing of the veteran had been only suggestive of combat 
trauma, and that another psychiatric disorder, other than 
PTSD, was at least as likely as not contributing to his 
current psychiatric symptomatology, the proximate cause of 
which was the veteran's inchoate rage at presumed 
mistreatment toward him and members of his race.  The 
diagnoses were severe PTSD with continuous depressive 
features, of uncertain etiology; and personality disorders.   

III.  Analysis

The veteran contends, in effect, that he has an acquired 
psychiatric disorder, to include PTSD, that had its onset in 
service or is related to incidents of service.  He asserts 
that his PTSD is the result of his reported experiences while 
patrolling the demilitarized zone during his service in Korea 
in 1961 and 1962, seeing the death of 2 soldiers during a 
training exercise, seeing an American soldier lying dead in a 
Korean street with a slashed neck, being personally assaulted 
in service in Korea, and involving alleged racial 
discrimination in service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  [Parenthetically, the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the 3 regulatory criteria-
requiring only a diagnosis rendered in accordance with 
38 C.F.R. § 4.125(a), which incorporates the provisions of 
the 4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV)-is more favorable to the veteran, 
it must be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat - a 
determination that is to be made on a case-by-case basis - 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, then his lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor, and no further development or corroborative 
evidence is required, provided such testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See            
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, the 
VA determines either that a veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.
  
In this case, the evidence does not show that the veteran 
engaged in combat with the enemy in Korea during his first 
period of active service.  His service personnel and 
administrative records reflect that he served in Korea from 
October 1961 to September 1962, and show that his military 
occupational specialties were as a light weapons infantryman 
and machine gunner, but he testified at the Board hearing 
that he was not involved in combat during his service in 
Korea.  Under such circumstances, corroboration of the 
occurrence of the veteran's claimed inservice stressful 
experiences is necessary.

Evidentiary and due process development by the RO and the 
Board included attempts to verify his claimed inservice 
stressors, including patrolling the demilitarized zone during 
his service in Korea in 1961 and 1962, seeing the death of 2 
soldiers during a training exercise, seeing an American 
soldier lying dead in a Korean street with a slashed neck, 
being personally assaulted in service in Korea, and involving 
alleged racial discrimination in service.  By letter of 
February 1999, the RO requested USASCRUR to corroborate of 
the occurrence of the veteran's claimed in-service stressful 
experiences.  USASCRUR responded in April 2000 that, after a 
search coordinated through the National Archives and Records 
Administration and the U.S. Military Institute of History, 
unit records submitted by the 1st Battle Group, 31st Infantry 
and the 2nd Battle Group, 3rd Infantry for 1961 and 1962 could 
not be located.  USASCRUR stated that, in order to provide 
research concerning casualties and/or combat incidents, the 
veteran had to provide more specific information, including 
specific dates of the alleged incidents, location, the full 
name of the individuals involved, the complete unit 
designation to the company level, whether the individual was 
killed or wounded, and a brief description of the incident.  
USASCRUR also stated that the U.S. Army Crime Records Center 
had no record of an assault against the veteran while 
stationed in Korea.  Neither did U.S. Army casualty files 
list the veteran.   

As noted above, the veteran and his representative failed to 
respond to the RO's May 2001 and August 2002 solicitations 
for more specific information and other evidence to help 
determine and corroborate his alleged in-service stressful 
experiences, and thus substantiate his claim.  As a result, 
the Board finds that further evidentiary development to 
attempt to verify the occurrence of any of the veteran's 
claimed in-service stressful experiences is not warranted, 
inasmuch as the veteran has not provided sufficiently-
detailed information for the VA to further attempt to 
independently corroborate them.  The Court has held that the 
duty to assist is not always a one-way street; if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Simply stated, there is no credible evidence that any of the 
veteran's claimed stressors occurred-an essential criterion 
of 38 C.F.R. § 3.304(f).  Thus, the claim for service 
connection for PTSD must be denied, despite diagnoses of 
possible PTSD by medical authorities, inasmuch as there is no 
valid diagnosis of PTSD, because no such diagnosis of PTSD 
was clearly based upon inservice stressful experiences that 
have been verified.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski,   1 Vet. App. 49, 55-57 (1990). 



B.  Service Connection for an Acquired Psychiatric Disorder, 
Other Than PTSD 

With respect to the claim for service connection for an 
acquired psychiatric disorder other than PTSD, the Board 
notes that the veteran was treated for psychiatric problems 
during his second period of service that were diagnosed to be 
symptoms of a paranoid personality disorder, but no acquired 
psychiatric disorder was diagnosed in service.  Personality 
disorders were also diagnosed on the most recent VA 
psychiatric examination in March 2003.  However, personality 
disorders as such are not diseases within the meaning of 
applicable legislation providing compensation benefits, and 
disability resulting from them may not be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).

Although the impression was a depressive disorder following 
private examination of the veteran in October 1997, the 
physician did not link such disorder first objectively 
demonstrated over 32 years following separation from service 
to service or any incident thereof; rather, it was noted that 
the veteran's psychiatric complaints were not related to any 
particular trauma that he had experienced.  Neither did any 
VA examiner link a suspected depressive disorder noted in 
1998 and thereafter to the veteran's military service.  
Although recurrent major depression was diagnosed on March 
2000 VA examination, the examining physician noted that only 
a personality disorder was diagnosed in service, and she did 
not relate the current depressive disorder to his military 
service.

In the absence of objective evidence of an acquired 
psychiatric disorder in service or for many years thereafter, 
and of medical evidence of a nexus between any such post-
service diagnosis and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, and the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); See Gilbert, 1 Vet. App. at 55-57. 
    

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

